SUMMARY ORDER
Defendant-appellant George Paul White, Jr. appeals from a June 27, 2005 order (Thomas J. McAvoy, Judge) sentencing him to sixteen months’ imprisonment for the violation of the terms of his supervised release. On appeal, defendant argues that sixteen months was unreasonable because his drug addiction constitutes a serious medical problem that further incarceration will not resolve.
We review a sentence imposed for the violation of the conditions of supervised release for reasonableness. See United States v. McNeil, 415 F.3d 273, 277 (2d Cir.2005). Defendant argues that his sentence is unreasonable because an extended period of incarceration is unlikely to aid him in his quest to conquer his drug addiction. We disagree. Defendant’s persistent drug use was not simply evidence of addiction; it was further criminal conduct. The district court has already afforded the defendant numerous opportunities to break his addiction in a non-incarceratory setting. The district judge found, and we agree, that defendant has repeatedly demonstrated his inability to stay off drugs when free under the conditions of supervised release. Given the available options, defendant’s history of repeated drug violations, and the comparative severity of his violations versus the standard case, we see nothing unreasonable in the district judge’s sentence.
For the reasons set forth above, the judgment of the District Court for the Northern District of New York is hereby AFFIRMED.